Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 14-20, 22-23, 27-28, 31-42 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendments overcome the 112 rejections. Applicant’s amendments overcome the 112a/b rejection. Based on a prior art consideration and a thorough search, the claims are allowable. Particularly, claim language “the distal end portion of the tubular body defining a core drill for smoothly shaving bone and collecting a core of bone marrow in a preserved state as the tubular body is advanced into a bone cavity, the core drill comprising at least a first cutting section and a second cutting section, with the passage extending between the first and second cutting sections and adapted to receive said core of bone marrow in said preserved state through said distal opening, the core drill having an outer wall adjacent to the outer wall surface of the tubular body, the outer wall of the core drill being cylindrical and having a uniform outer diameter size along its entire length, and wherein: the first cutting section comprises a first cutting edge at the second distal end and a first flute extending parallel to the longitudinal axis of the tubular body from the first cutting edge towards the second end of the of the middle section and terminating at a first flute end, the second cutting section comprises a second cutting edge at the second distal end and a second flute extending parallel to the longitudinal axis of the tubular body from the second cutting edge towards the second end of the of the middle section and terminating a second flute end, and the at least one suction port comprises at least one first suction port that is separate from . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791